Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Kislovskiy publication wherein it discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) (see Fig. 1B, ¶0002, ¶0037, ¶0048, ¶0052.  In particular, see Fig. 1B.  See ¶0048, “an autonomously controlled self-driving vehicle utilizing sensor data and localization maps to navigate a road segment of an autonomy grid”), the method comprising: 
in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0042 - ¶0043), the operations including in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0093, and ¶0144.  In particular, see ¶0093, “the forward trip risk value 432 for a given AV may be higher than all risk thresholds of the live trip classifier 470. In such examples, the live risk regressor 425 can generate a decommission trigger 429 causing the vehicle monitor 460 to transmit a decommission command 468 to the AV. The decommission command 468 can instruct the AV to pull over and park, find a nearest safe place to stop, or wait for the risk to decrease.”  See ¶0144, “For example, the AV may be executing an unverified test software version initially having relatively low risk thresholds to ensure maximum safety while logging verification miles. While on-trip, changing conditions ( e.g., increased traffic) can cause the aggregate risk to exceed these thresholds, requiring the AV to pull over and stop.”  Emphasis added), 
planning a path having a first segment (see Fig. 7, 10B, 11, ¶0025 - ¶0027, ¶0032, ¶0036, ¶0045 - ¶0049, ¶0057 - ¶0058, ¶0062, ¶0065, ¶0104,  and ¶0122.  In particular, see Fig. 10B ~ 1065.  See Fig. 11 ~ 1105.  See ¶0027, “the capability-in-scope lanes and paths can be determined through ground truth mapping and labeling, and heuristically… As an example, log-sets from A Vs can be processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment, and higher risk path segments may be eliminated”), 
a second segment, and a transition point (see Fig. 8, ¶0027, ¶0108, ¶0135, and ¶0197.  In particular, see Fig. 8 ~ 850.  See ¶0028, "total path for an AV from a starting point to a destination can be comprised of a sequential set of capability-in-scope lane segments from the starting point to the destination, each having an attributed fractional risk quantity calculated by a risk regressor based on static and dynamic conditions."  See 0032, “a "risk regressor" or "risk regression engine" may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g.… lane of a road segment between intersections). Furthermore, an example risk regressor may further factor in… lane geometry… lane geometry”), including determining the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane (see Fig. 8, 10B, 14 - 16, ¶0027 - ¶0033, ¶0062 - ¶0073, ¶0110 - ¶0118, ¶0122, and ¶0134 .  In particular, see ¶0032 - ¶0033,  Kislovskiy discloses an on-demand transport system 201 that teaches a machine-learning based "risk regressor" or "risk regression engine" where during the course of risk evaluation of particular vehicle routes between the pick-up location and destination, determines the transition point based on a distance to the destination point of picking of picking up a rider and / or series of riders with separate and distinct ride destinations.  See ¶0063 - ¶0065, “the trip classifier 250 can coordinate with the on-demand transport system 201 to classify a requested trip between a pick-up location and a destination… the trip classifier 250 can receive an aggregate risk value 232 for an optimal trip route 252 between the pick-up location and the destination as calculated by the risk regressor 230… the aggregate risk value 232 can account for such factors as lane geometry, path segment complexity (e.g., bicycle lanes, intersections, crosswalks, school zones, road signage, etc.)… the on-demand transport system 201 can provide the trip classifier 250 with an ideal route 252 for the trip.) Emphasis added.  Kislovskiy teaches an on-demand transport system 201 and on-demand transport management system 300 which teaches servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s).  See ¶0071, On-demand transport system 201 receives the desired pick-up location, destination from the requesting user 374, and in combination with the trip classifier 250 route planning engine 560, and ideal route 252, on-demand transport system 201 autonomously performs fulfillment of servicing the transport request. See also ¶0114 and ¶0122.   One of ordinary skill in the art will recognize that in the process of on-demand transport system 201 fulfilling the service transport request entails pulling the autonomous vehicle over to a boundary of the side of the lane including, but not limited to, curbs, or to wherever, etc. where requesting user 374 would typically be located.) 
Then, Herbach’s autonomous vehicle pullover determination system is introduced to combine with Kislovskiy’s rideshare path segment risk determination system to cure the gaps that Kislovskiy has in disclosing generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization, and 
generating the second segment from the transition point to the destination based on a shape of the boundary of the side of the lane; and 
controlling the ADV to pull over to the destination point according to the planned path.
Herbach’s autonomous vehicle pullover determination system discloses generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization (see Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements,... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an exponential function, a spline function, and other functions (piecewise and/or non-piecewise). The computing device can also be programmable such that the respective duration of each phase can be predetermined or calibrated prior to the autonomous vehicle performing the example method 300... the braking profile may comprise three (or more) phases including a pre-maneuver phase, a maneuver phase which follows the pre-maneuver phase, and a post-maneuver phase which follows the maneuver phase. The pre-maneuver phase may include a low rate of speed reduction ( e.g., light braking), and in some examples, the autonomous vehicle may begin to move laterally towards its pullover destination during the pre-maneuver phase... while the autonomous vehicle is undergoing the majority of the lateral displacement needed to pull over the autonomous vehicle."  Emphasis added.  See also ¶0115.)
Kislovskiy discloses an on-demand transport system 201 and on-demand transport management system 300 that teaches generating the second segment from the transition point to the destination based of the boundary.  (See above.  In particular, see ¶0032 - ¶0033, ¶0063 - ¶0065, ¶0071, ¶0114, and ¶0122.  Kislovskiy teaches fulfilling servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s)).
Although Kislovskiy is silent in disclosing the transition point to the destination based on a shape of the boundary of the side of the lane, modifying the lane boundary navigation control of Kislovskiy (see ¶0063 - ¶0065, ¶0114, and ¶0122 of Kislovskiy) with the lane boundary navigation control of Herbach (see Fig. 3, ¶0019, ¶0079, ¶0109 – ¶0111, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127.  In particular, see Fig. 3 ~ process method step 302.  See ¶0078 – 0079, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127 of Herbach, teaching lane pullover to a shape of the boundary of a side of the lane) enabling Kislovskiy’s on-demand transport system 201 and on-demand transport management system 300 such that it generates the second segment pullover instructions based on a shape of the boundary of the side of the lane.)  This would simply be the addition of prior art elements according to known methods yielding predictable results.  See  MPEP § 2143.
Additionally, Herbach teaches controlling the ADV to pull over to the destination point according to the planned path.  (See ¶0119, and ¶0123 - ¶0127.  In particular, see ¶0123, "the computing device may be configured to periodically determine the region, braking profile, trajectory, and instructions for pulling over and stopping the autonomous vehicle, the computing device may also be configured to periodically or continuously determine default instructions for maintaining a current trajectory of the autonomous vehicle... the computing device to access and execute the instructions to pull over and stop the autonomous vehicle and divert from the current trajectory.")
Kislovskiy is analogous art to the claimed invention as it relates to a path segmentation based on-demand transportation service request system in that it provides determination of the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.  Herbach’s work is analogous art to the claimed invention as it relates to an autonomous vehicle pullover control system in that it provides quadratic programming, to make the determination of pullover instructions, and pullover control more efficient and reliable. 
However, the prior art does not teach, or suggest every element of independent claims 1, 8 and 15. As such, a person skilled in the art would not modify Kislovskiy in view of Herbach, or any other combination thereof, to provide the method further comprising:
determining whether the shape of the boundary is in a shape of a straight and smooth line.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method further comprising:
determining whether the shape of the boundary is in a shape of a straight and smooth line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661